Citation Nr: 1130928	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a disorder manifested by generalized weakness.

3.  Entitlement to a compensable initial evaluation for left shoulder bursitis.

4.  Entitlement to a higher initial rating than the 10 percent assigned for cervical spine osteoarthritis.

5.  Entitlement to an initial compensable rating for a left knee disorder.

6.  Entitlement to an initial compensable rating for a headache disorder.





ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to December 2003.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board in February 2008 and again in July 2010 remanded the case for additional development, and it now returns for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following remand development of the case, the Veteran in a July 2011 submission requested a video conference hearing before a Veterans Law Judge of the Board, to address new evidence inclusive of findings or conclusions of a VA medical examiner.  The Veteran has not previously been afforded a hearing in furtherance of his appeal.  The Board remands the case for that purpose.  38 C.F.R. §§ 20.703, 20.1304 (a), (b)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before a Veterans Law Judge, as the docket permits.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


